DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 12-25 are pending in this application, Claims 19-25 are acknowledged as withdrawn, Claims 12-18 were examined on their merits.

The rejection of Claims 12-17 under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Finney et al. (2007), in view of Bjeoumikhov et al. (2005), both
cited in the IDS, and as evidenced by Wolford et al. (2011), of record, has been withdrawn in view of the Applicant’s amendments filed 10/04/2021..

The rejection of Claims 12-18 under pre-AlA 35 U.S.C. § 103(a) as being
unpatentable over Finney et al. (2007), in view of Bjeoumikhov et al. (2005), both
cited in the IDS, and as evidenced by Wolford et al. (2011), of record, and further in view of Yellepeddi et al. (US 5,406,608), has been withdrawn in view of the Applicant’s amendments filed 10/04/2021.




Claim Objections

Claim 12 id objected to because of the following informalities:  The word “the” should be inserted between “of” and “living” in line 5 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-17 are newly rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Finney et al. (2007), in view of Bjeoumikhov et al. (2005), both
cited in the IDS, as evidenced by Wolford et al. (2011), and Bacaner et al. (1973).







Finney et al. teaches a method for measuring the transport of copper from a cell
comprising: providing HMVEC cells which are loaded with copper (inherently having a
characteristic XRF signal of 8.04 KeV), the cells inherently comprising an enclosed
volume substantially bounded by a physical barrier (cell membrane) capable of
comprising copper wherein the copper is capable of traversing the cell membrane and
wherein the rate of traversing is controlled by application of VEGF and bFGF which
induce copper to traverse the cell membrane;
unloading (extracellularly translocating) a portion of the copper from the living
cells by stimulating angiogenesis with VEGF and bFGF, fixing the cells;
and measuring the unloaded and cell-retained copper with x-ray fluorescence
/cm(XRF) microscopy, wherein the cells are retained (immobilized) in the beam path
by grids or windows (scaffolds) coated with MATRIGEL™, a collagen comprising
the basement membrane of gelatin (collagen) (Pg. 2248, Fig. 1 and Column 2, Lines 1 -
20), and reading on Claims 12 in part, 13, 14 and 17.

Wolford et al. teaches that HMVEC cells contain copper in the g/cm2
concentrations (Pg. 389, Fig. 1), therefore if the cells contain at least 0.00001 µg or
more they meet the claimed limitation of “at least 10 picograms of the analyte”

The teachings of Finney et al. were discussed above.



Finney et al. did not teach a method wherein the analyte is measured after it is unloaded from the living cells in the presence of the living cells or wherein the x-ray fluorescence method uses an energy-dispersive x-ray fluorescence spectrometer equipped with a microfocus x-ray tube, as now required by Claim 12.

Bjeoumikhov et al. teaches that scanning electron microscopes are equipped with either energy-dispersive or wavelength-dispersive spectrometers (Pg. 493, Column 1, Lines 4-6) and teaches a modular attachment for the microscope comprising a low-power microfocus x-ray tube (Pg. 493, Column 1, Lines 25-27).

Bacaner et al. teaches a method wherein frozen (living cells/tissue) are analyzed by a scanning electron microscope equipped with an energy-dispersive x-ray analysis system (Pg. 3423, Column 1, Lines 16-26) and wherein fixation of tissue/cells causes changes in microstructure and there was no direct method to measure concentration and localization of intercellular elements at functionally important sites within the living cell without prior distortion by fixation and/or dehydration (Pg. 3423, Column 1, Lines 1-15).






It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the method of Finney et al. for measuring analyte transport from living then fixed cells using XRF to utilize the XRF analysis of living/frozen cells/tissue as taught by Bacaner et al. because this is no more than the application of a known technique (XRF analysis of living cells) to a known method (XRF analysis of fixed cells) ready for improvement to yield predictable results (XRF analysis of copper transport in living cells).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

Those of ordinary skill in the art before the filing date of the claimed invention would have been motivated to make this modification because Bacaner et al. teaches fixation of tissue/cells causes changes in microstructure and XRF analysis of frozen tissue provides a direct method to measure concentration and localization of intercellular elements at functionally important sites within the living cell without prior distortion by fixation and/or dehydration.  

There would have been a reasonable expectation of success in making this modification because both Finney et al. and Bacaner et al. are reasonably drawn to the same field of endeavor, that is, XRF analysis of intercellular elements of cells/tissue.

It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the method of Finney et al. and Bacaner et al. for measuring analyte transport from living cells using XRF to utilize the energy-dispersive spectrometer with a microfocus x- ray tube of Bjeoumikhov et al. because the selection of a microscope with either energy- dispersive (and comprising microfocus x-ray tubes as taught by Bjeoumikhov) or wavelength-dispersive spectrometers is no more than choosing from a finite number of identified, predictable solutions (energy-dispersive or wavelength dispersive XRF spectrometer equipped microscopes) with a reasonable expectation of success (XRF elemental analysis).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
 (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;



Those of ordinary skill in the art prior to the instant invention would have been
motivated to make this modification based on the availability of equipment and artisan
preference.  There would have been a reasonable expectation of success in making this
modification because Finney et al.. generally teaches the use of XRF measurement and
Bjeoumikhov teaches that microscopes can be equipped with either energy-dispersive
or wave length dispersive XRF spectrometers, such as utilized by Bacaner et al. above.

With regard to Claims 15 and 16, it is inherent in the combined method of Finney
et al., Bacaner et al. and Bjeoumikhov et al. that:  the cells incorporate an amount of copper such that a population of cells within a volume defined by the area of the x-ray
fluorescence excitation beam that is incident on the cells and a depth of five times the
1/e attenuation depth for at least one characteristic x-ray signal of the copper in water
contains at least 10 picograms of copper (as suggested by Wolford et al. above);
and a quantity of the immobilized cells equivalent to at least 1% of the cells which
are in the beam path of x-ray fluorescence excitation beam at the beginning of an x-
ray fluorescence measurement are retained in the beam path of x-ray fluorescence excitation beam for a period of time which is greater than the measurement time of the x-ray fluorescence measurement; because the cited prior art performs all of the claimed method steps and therefore would be expected to have the same properties with regard to the non-method limitations even if not recognized.  The MPEP at 2112 II. states:
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003)
("[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention."); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999)

Response to Arguments

Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the claimed invention advantageously allows for the measurement of analyte while it is co-located with the cells while still living and real-time measurement of analyte efflux from living cells.  The Applicant asserts that Finney et al. teaches the fixation of cells after unloading of analyte to minimize disruption of metal ion topology and therefore there would be no motivation to modify the method so that the unloading and XRF are performed in living cells as this would render the prior art unsatisfactory for its intended purpose and that Bjeoumikhov et al. does not remedy the alleged deficiencies of Finney (Remarks, Pg. 5, Lines 17-30 and Pg. 6, Lines 1-17).

This is not found to be persuasive for the following reasons, it is noted that the advantageous features upon which Applicant relies (i.e., real-time measurement of analyte efflux from living cells) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As discussed in the new rejections above, the combination of Finney, Bacaner and Bjeoumikhov render obvious the newly claimed invention.  The Applicant has provided no evidence on the record to support the assertion that performing XRF on still living/frozen cells as taught by Finney et al. as modified by Bacaner et al. would not also minimize disruption of metal ion topology.  As discussed above, Bjeoumikhov was cited only for its teachings that scanning electron microscopes are equipped with either energy-dispersive or wavelength-dispersive spectrometers and a modular attachment for the microscope comprising a low-power microfocus x-ray tube.
 
Claims 12-18 are newly rejected under pre-AlA 35 U.S.C. § 103(a) as being unpatentable over Finney et al. (2007), in view of Bjeoumikhov et al. (2005), both
cited in the IDS, as evidenced by Wolford et al. (2011), and Bacaner et al. (1973), as applied to Claims 12-17 above, and further in view of Yellepeddi et al. (US 5,406,608), of record.

The teachings of Finney et al., Bacaner et al. and Bjeoumikhov et al. were discussed above.

None of the above references taught wherein the x-ray fluorescence is measured using an x-ray fluorescence spectrometer that comprises an x-ray excitation source capable of emitting polychromatic x-rays such that the measured spectrum of x-rays from a hydrocarbon sample comprises x-rays having at least two different energies
separated by at least 0.5 keV, as required by Claim 18.
Yellepeddi et al. teaches that accurate elemental information may be obtained by
use of the phenomenon of x-ray fluorescence (XRF).  Bombardment of a sample by
an x-ray beam causes the emission of secondary x-rays with wavelengths characteristic
of the constituent elements of the material. The production of secondary x-rays
is determined by the electronic structure of the material which varies from element
to element.  In order to construct an x-ray spectrometer that is useful over a range
of elements it is necessary to use a polychromatic x-ray source producing a wide range
of x-ray wavelengths (Column 1, Lines 52-63).

It would have been obvious to those of ordinary skill in the art before the instant
invention to modify the method of Finney et al., Bacaner et al. and Bjeoumikhov et al. of
measuring cellular transport of copper in living cells by x-ray fluorescence microscopy, to utilize an x-ray fluorescence spectrometer comprising an x-ray excitation source capable of emitting polychromatic x-rays as taught by Yellepeddi et al. because this is no more than the use of a known technique (polychromatic x-ray fluorescence spectrometer) to improve a similar method/device (x-ray fluorescence spectrometer) in the same way (elemental analysis over a range of elements).  The MPEP at 2141 III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

Those of ordinary skill in the art at the time of the invention would have been motivated to make this modification in order to accurate elemental information about the sample cells by XRF.  There would have been a reasonable expectation of success in making this modification because at least Finney et al. and Bacaner et al. references are reasonably drawn to the same field of endeavor, that is, detection of metal analytes by x-ray fluorescence and Yellepeddi et al. provides motivation to use a polychromatic x-ray source producing a wide range of x-ray wavelengths.

Response to Arguments

Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. 

The Applicant argues that Yellepeddi et al. does not remedy the alleged deficiencies of Finney and does not teach or suggest measurement of analyte unloaded from living biological cells as now claimed (Remarks, Pg. 6, Lines 24-31 and Pg. 7, Lines 1-2).

This is not found to be persuasive for the reasoning provided in the above new rejections.  The Examiner notes that Yellepeddi et al. was cited only for its teachings related to the use of a polychromatic x-ray source for sample analysis.

Conclusion

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        10/23/2021
/SUSAN M HANLEY/Primary Examiner, Art Unit 1653